DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claims 1-10 are very difficult to read on account of the lack of indentation, lack of separation between elements, the justified alignment, and the line spacing.
Claims 1-10 are required to be re-written in accordance with 37 C.F.R. 1.75 which provides “[w]here a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”
Claims 1-10 should also be presented using left alignment, and not justified alignment.  The line spacing of Claims 1-10 should further be 1.5 or 2.0.
The claims, as re-written underneath in the rejections under 35 U.S.C. §§ 102, 103, are presented with appropriate indentation and line spacing.
Claim 1: The first word of each method step should be amended to be in lower-case, not capitalized.
Claims 1-10: The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.
The plain meaning of a “gear wheel” is a transmission member that is directly engaged with another transmission member in order to change, e.g., a speed or direction of input force.  Common gear wheels include spur gears, helical gears, bevel gears, hypoid gears, worm gears, and planetary gears.  Unlike the gear wheels described in the preceding sentence, the elements described in the disclosure and claimed as “gear wheels” do not directly engage with another transmission member.  Rather, the claimed “gear wheels” are connected via a “traction means” (i.e., a belt, chain, or other flexible endless member).  Finally, the Office does not find within the disclosure a special definition for the claim term “gear wheel.”  Accordingly, Applicant must amend the term “gear wheel” as recited in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10: According to MPEP 2111.03, “the transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.”  The lack of any traditional transitional phrases in Claims 1-10 renders the scope of Claims 1-10 unclear.
Regarding Claim 1, the Office recommends amending the words “with the method steps” (Line 3) to recite, e.g., “comprising the following steps.”
Claim 1: It is unclear how the actual assembly steps of the claimed method are relevant to a “method for preparing to assemble.”  The Office recommends deleting the words “or for preparing to assemble” (Lines 1-2).
Claims 1-10: 
Claims 2-3 and 5-10 are found to be unclear because these claims are replete with exemplary claim language that leads to confusion over the intended scope of the claims.  See MPEP 2173.05(d).  In particular, the Office identifies the following exemplary language used in the following claims (which may or may not be a complete list – Applicant should understand this list to be merely representative of exemplary claim language):
“preferably”: Claims 2, 3, 5, 6, 8, 10
“optionally”: Claim 3
“particularly preferably”: Claims 5, 6, 7, 8, 9, 10
“preferably designed”: Claim 9
Claim 5: The “one retaining part” and the “other retaining part” lack clear antecedent basis.
Claim 7: The “first retaining part (90)” (Line 13) is a double inclusion and it is unclear whether this element corresponds to the element introduced in Claim 5, or if it’s a different element.  It is further unclear whether the elements of the same name which follow this second introduction relate to the first introduction, the second introduction, both, or neither.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 106337911 to Yang et al., which discloses:
Claim 1, as best understood: A method for the assembly of… a traction drive module in a drivetrain[, comprising the following steps]:
[p]roviding a traction drive module having[:]
a transmission housing 15 (FIG. 3)[,]
a [first wheel] (the larger wheel shown in FIG. 3) [arranged in and] rotatably mounted on the transmission housing 15,
a [second wheel] arranged at a center-to-center distance to the [first wheel], and
a traction means (a belt, not shown) via which the [first and second wheels] are in rotary driving connection with one another,
[m]ounting an assembly aid 12, 13 acting between the [second wheel] and the transmission housing 15[, the assembly aid 12, 13 being] detachable from the traction drive module, and
[c]hanging the center-to-center distance by moving the [second wheel] relative to the transmission housing 15 while adjusting a predetermined tension of the traction means by means of the detachable assembly aid 12, 13.
Claim 3, as best understood: A traction drive module… usable in [the] method according to Claim 1, [comprising:]
a transmission housing 15,
a [first wheel] (larger wheel shown in FIG. 3) [arranged in and] rotatably mounted on the transmission housing 15,
a [second wheel] arranged at a center-to-center distance to the [first wheel], and
a traction means (belt) via which the [first and second wheels] are in rotary driving connection with one another,
characterized in that the second wheel is moveable relative to the transmission housing 15 while changing the center-to-center distance and while adjusting a predetermined tension of the traction means.
Claim 4, as best understood: The traction drive module according to Claim 3, characterized in that an assembly aid 1, 12, 13 acting between the [second wheel] and the transmission housing 15 is provided, by means of which the [second wheel] is moveable relative to the transmission housing 15, wherein the assembly aid 12, 13 is detachably and removably mounted on the traction drive module.
Claim 5, as best understood: The traction drive module according to Claim 4, characterized in that the assembly aid 12, 13 [includes:]
a first retaining part 13 which is mounted or mountable on the transmission housing 15, and
a second retaining part 1, which is mounted or mountable on the [second wheel], optionally a hub of the [second wheel], wherein the first and second retaining parts 13, 1 are moveable relative to one another and are fixed or fixable in the respective positions… relative to one another, and the one retaining part is particularly preferably guided in a guide in the other retaining part.
Claim 6, as best understood: The traction drive module according to Claim 5, characterized in that the assembly aid 1, 12, 13 has a drive device 12 for moving the first and second retaining parts 13, 1 preferably steplessly relative to one another, wherein the drive device 12 is particularly preferably designed as a screw drive, cam drive, eccentric drive, or spindle drive.

Allowable Subject Matter
Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejections under 35 U.S.C. § 112(b).
The following is a statement of reasons for the indication of allowable subject matter: 
Chinese Patent Publication No. 106337911 to Yang et al. is considered to be the closest prior art.  The closest art does not disclose or suggest the limitations recited in Claims 2 and 7-10, as best understood.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658